DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03 September 2021 has been entered.
Status of the Claims
Applicant amended claim 1.  Claims 15, 16, 23-25, 30-39, 41, 43-51, and 54-72 were cancelled previously by Applicant.  Claims 1-12, 14, 17-22, 26-29, 40, 42, 52, and 53 are pending.
Rejoinder
As explained later in this Notice of Allowance, claim 1 is directed to an allowable composition.  The claim is generic in regard to species of choline.  Claims 14 and 17, which depend on claim 1 and were previously withdrawn from consideration as a result of Applicant’s species election, recite all the limitations of allowable claim 1.  Pursuant to the procedures set forth in MPEP § 821.04, the election-of-species requirement concerning choline set forth in the Office action mailed on 15 June 2020, is withdrawn, and claims 14 and 17 hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the election-of-species requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Once an election-of-species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
The examiner notes that claims 27-29, 40, 42, 52 and 53, which are respectively directed to Inventions II-VII, remain withdrawn from consideration because they do not comply with 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b).  
Examiner’s Amendment (1 of 2)
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 05 November 2021 by Rebecca C. Riley-Vargas (Reg. No. 60,046) at the conclusion of the examiner-initiated telephone interview.  All changes are shown relative to the claim amendments included in the Reply filed by Applicant on 03 September 2021.  This examiner’s amendment, which affects claim 3 only, is as follows:
Claim 3 (currently amended):	The single dosage form composition of claim 1, wherein the total amount of choline molecule is at least 75 mg to about 1500 mg.
Examiner’s Amendment (2 of 2)
As explained below, this application is in condition for allowance except for the presence of claims 27-29, 40, 42, 52, and 53 directed to Inventions II-VII non-elected without traverse.  MPEP § 821.02.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s narrowing amendment to claim 1 succeeds in overcoming all rejections under 35 U.S.C. 103 set forth in the previous Office action (04 June 2021).  The accompanying argument advanced by Applicant on pages 7-8 of the Reply filed 03 September 2021 is considered persuasive.
The provisional rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 14, 15, and 20-23 of co-pending Application No. 15/834,953 is withdrawn because the ’953 Application was abandoned by the Patent Office on 05 November 2021.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Claims 1-12, 14, 17-22, and 26 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
05 November 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611